Citation Nr: 1535544	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1968.  He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the RO.

In March 2014, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  The VLJ is no longer employed by the Board.  VLJs who conduct hearings must participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In a June 2015 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  See 38 C.F.R. § 20.717 (2013).  In July 2015, the Veteran indicated that he did not wish to appear at another Board hearing and asked that his case be considered on the evidence of record.  Accordingly, the Board may proceed.

The Board notes that the issues on appeal were last before the Board in November 2014 when the issues were remanded for additional evidentiary development.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A back disorder was not manifest in service or within one year of discharge from active duty and is unrelated to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided pre-adjudication VCAA notice letter in November 2009 regarding the Veteran's claims.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Available service treatment records, VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  In addition, the Veteran was afforded VA examinations regarding his claim.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In compliance with the Board's remand in November 2014, a VA examiner provided a medical opinion that addressed the questions regarding a back disability listed in the remand.  The AOJ also followed the instructions provided in an attempt to verify the Veteran's exact dates of service, to include periods of active duty, ACDUTRA, or INACDUTRA and obtaining any outstanding service treatment records.  Although service treatment records were associated with the file, in January 2015, VA made a formal finding that ACDUTRA and INACDUTRA records from DFAS cannot be located and therefore are unavailable for review.  The VA indicated that all efforts to obtain the needed information have been exhausted, and based on these facts, they determined that further attempts to obtain the records would be unsuccessful.  The Veteran was notified of such in a January 2015 letter and given the opportunity to submit additional evidence to substitute for the records.  The Veteran has not identified any other available outstanding records that are pertinent to the issue herein decided.  Thus VA has complied with the November 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in March 2014, the Veteran was afforded a hearing conducted before a VLJ.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

The Veteran argues that his current back disability is a result of him injuring his back approximately a month before being discharged from active duty.  He testified that he injured his back while moving a "red devil flower" from the interior deck of the ship to the main deck.  He stated that he and other shipmates were carrying the object up a ladder when they fell due to the ship rocking.  He asserted that while falling he pushed the object to prevent it from falling on anyone.  He stated that when he pushed the object he felt "something go in his back" and he thought his back was broken when he hit the ground because he couldn't move.  He asserted that he could move his legs but he still needed help getting up.  He stated that he went to the sick bay but he doesn't know if they prescribed anything.  He asserted that they got back to the port either that night or the next day and he immediately went to the Boston facility for medical treatment.  He stated that he was given shots of Novocain and was told it was probably a muscle strain.  He asserted that he was told that he would start getting some relief from the shots but he never got any relief.  He stated that he had constant terrible spasms.  He asserted that he was put on light duty and eventually discharged about two weeks later.  He stated that his back problems continued after service and are currently present.  He indicated that he did not have any back problems prior to entering service.  He asserted that he was first diagnosed with degenerative disc disease about two to three years after service.

Service treatment records (STRs) show that the Veteran was involved in an auto accident prior to service.  STRs also show that the Veteran complained of back pain during service.  A July 1966 enlistment examination shows that the Veteran's spine and other musculoskeletal systems were evaluated as normal.  In a July 1966 Report of Medical History the Veteran stated that he has had no physical defects and denied arthritis or rheumatism and bone, joint, or other deformity.  He did indicate that he was in an accident and consulted with a chiropractor for treatment for whiplash.  A November 1966 release from active duty training examination shows that the Veteran's spine and other musculoskeletal system were evaluated as normal.  A November 1967 active duty examination shows that's the Veteran's spine and other musculoskeletal system were evaluated as normal.  In a November 1967 Report of Medical History the Veteran stated he was in good health and had no physical defects.  He denied having arthritis or rheumatism and bone, joint, or other deformity.  He again indicated that prior to service he was involved in an accident and consulted a chiropractor and neurosurgeon for treatment of his neck, back, and head.  In July 1968, a clinician wrote "20 year old male involved in accident 18 months ago following accident he had anesthesia and prickly feeling around L3-4 left side and L-lateral thigh to knee - he was treated by PMD - and chiropractor - request medical consult."  Following this note, in September 1968, a clinician wrote "patient with complaint of pain in the middle of his back onset 3 weeks ago.  Patient has had trouble with it for 3 years."  The X-ray examinations of the spine were normal and the clinician diagnosed a back strain.  This is followed with a note in September 1968 wherein, a clinician reports "Hx: Auto accident 3yrs ago injured back do to whip lash; constant pain in low back and left shoulder."  Five days later, the clinician reports "same as above no relief from above meds."  In November 1968 the Veteran was released from active duty wherein he was provided an examination which reported no problems related to the Veteran's back.  The Veteran's spine and other musculoskeletal system were evaluated as normal.  The next examination was in March 1972 for his USNR annual which reported no problems related to his back.  His spine and other musculoskeletal system were evaluated as normal.  In a March 1972 Report of Medical History the Veteran denied recurrent back pain, arthritis, rheumatism, or bursitis, and bone, joint or other deformity.  He reported that he was involved in an auto accident in 1964 - 1966 that resulted in a back injury.  He stated that he was treated for his back injury.  In response, the clinician wrote, "back injury-auto accident 1964 - 1966 - no problem now- MCD." 

In December 2009 the Veteran indicated that he mainly treated his disability with over the counter medications as well as seeking treatment from Dr. Snell from 1995 to 2003.  After the VA attempted to obtain the medical records from Dr. Snell, the Veteran indicated that he has retired and the records are no longer available.  During the hearing he also mentioned receiving private treatment from other doctors soon after service.  However, he has stated that these medical records are not available due to physicians now being deceased or retired.  

VA treatment records note that the Veteran receives treatment for his back pain.  These records do not provide a nexus opinion.

The Veteran was afforded a VA examination in June 2010.  During the examination, the Veteran indicated that he did not have a back disability before entering service.  The Veteran stated that he hurt his back the last month of service while carrying a blower with another serviceman.  He asserted that the other serviceman dropped his end of the blower while he held on to his end and twisted his back.  He indicated that he went to the navy hospital in Boston, Massachusetts for the back pain.  He stated that he had at least five injections of pain killers in his back while in service and he has had a back problem continuously since service.  

The VA examiner reviewed the claim file including STRs.  He diagnosed multilevel lumbar degenerative disc condition and intermittent lumbar muscle spasm.  He opined it is not likely that the Veteran's current back disability was aggravated by his in-service complaints, as noted in the STRs.  He explained that per STRs the Veteran did not sustain any back trauma during his time in active duty.  He also noted that the 1972 examination completed while the Veteran was in the reserves shows that there was no current back problem and VA medical records dated April 2010 note the Veteran mentioned occasional back spasm.  The examiner stated that he had no opinion as to whether the Veteran's back problem existed prior to service.  

In November 2014 the Board remanded the issue to determine if there is clear and unmistakable evidence that the Veteran had a chronic back disability that pre-existed his service and to determine the etiology of his current back disorder.

The Veteran was afforded another VA examination in February 2015.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported that he was in a car accident in 1963- 1964 but indicates it was a fender bender and he did not have any back injury at that time.  The VA examiner opined that there is no clear and unmistakable evidence that shows that the Veteran had a chronic back disability that pre-existed his service.  He further opined that it is less likely than not that the Veteran's current chronic back disability is related to his service.  He explained that review of the STRs show that he was noted to have back pain in service from July 1968 to September 1968.  He noted that the Veteran's release from active duty examination in November 1968 showed that evaluation of the spine and neurological system were normal and the assessment was silent for back problems.  The examiner also noted the clinician in 1972 noted the auto accidents and previous back injury but stated the Veteran did not have any problem now.  Further, the examiner asserted that there are no post service medical records to establish the chronicity of the claimed back disability.  VA medical records show that the Veteran started seeking treatment in 2010, over 40 years after separation from service.  X-ray examinations in 2010 showed evidence of facet joint degenerative changes and mild multilevel degenerative disc disease.  Medical literature supports that the Veteran's facet joint degenerative changes and mild multilevel degenerative disc disease is caused by age related changes and tobacco use.  The examiner stated that the Veteran is 67 years old and has a history of smoking. 

In this case, there is evidence of record that raises the question of whether a back disability existed prior to his service.  Thus, the initial focus of the Board's analysis will be on this issue.

As indicated above, the Veteran's enlistment examination did not contain any notations relating to a back disability.  Furthermore, the most probative evidence, including the February 2015 examination report, reflects that a back disability did not clearly and unmistakably pre-exist service.  Accordingly, the Board finds that the presumption of soundness applies.  38 U.S.C.A. §§ 1111, 1137.

The Board now turns to the question of whether the Veteran's currently diagnosed degenerative disc disease and lumbar strain are related to service.  Based on the above evidence, the Board finds that service connection is not warranted, for the following reasons.  The evidence reflects that degenerative disc disease (arthritis) and lumbar strain did not manifest in service.  The November 1968 released from active duty and March 1972 USNR annual examinations both show that the Veteran's spine and other musculoskeletal system were found to be normal.  Further, a March 1972 Report of Medical History shows that the Veteran denied recurrent back pain, arthritis, rheumatism, or bursitis, and bone, joint or other deformity.  In addition, post service medical records do not show treatment for the Veteran's back until 2010, 40 years after separation from service.  Therefore arthritis did not manifest within the one year presumptive period.  Moreover, the VA examiner explained his conclusion that the Veteran's degenerative disc disease and lumbar strain are unrelated to service and he did not have these disorders prior to or in service or for many years thereafter based on an accurate characterization of the evidence of record.  His opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The preponderance of the evidence therefore reflects that that degenerative disc disease of the back and the chronic lumbar strain did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In this instance, it is found that the normal examinations as to the spine and musculoskeletal system, as well as the Veteran's denial of recurrent back pain, arthritis or rheumatism, and bone, joint or other deformity are far more probative than remote statements of in-service onset.  Consequently, the record does not demonstrate continuity of symptomatology as the Veteran's statements to this effect are not credible.

In this regard, the Board concludes that the more probative evidence establishes that his degenerative disc disease and chronic lumbar strain developed many years after active duty and are unrelated to service.  The Board acknowledges that the STRs note complaints of back pain from July 1968 to September 1968 and a diagnosis of back strain during that period.  However, the record is then silent for 40 years regarding treatment for the Veteran's back.  

The United States Court of Appeals for the Federal Circuit has held that a significant lapse in time between service and post-service medical treatment may under certain circumstances be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the significance of the considerable lapse of time between active service and post service treatment for his back is addressed by a competent medical professional in a February 2015 report of a VA examination and opinion.  His opinion is well-reasoned and is based on an accurate reading of the evidence in the claims file, and is therefore of substantial probative value in this regard.  Further, the Board adds that during the hearing the Veteran testified that he was diagnosed with degenerative disc disease two to three years after service.  Thus, even if his statements are given substantial weight, degenerative disc disease would not have manifested in service or within the one year presumptive period.

In summary, the Board concludes that there is no competent and credible evidence indicating that degenerative disc disease of the back or the current chronic lumbar strain are related to service or to any incident therein.  A chronic back disorder was not noted during service, as discussed, and the Veteran did not have characteristic manifestations of a chronic back disorder processes during service.  This is confirmed by the normal findings at separation from active duty and the annual reserve examination.  Thus, chronicity of a back disorder cannot be established.  38 C.F.R. § 3.303(b).  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder is denied.


REMAND

After review of the claims file, the Board finds that further development of the claims for service connection for bilateral hearing loss and tinnitus is warranted. 

The February 2015 examiner stated that he could not render an opinion because no audiological records were available for review in VBMS.  The Board has reviewed VBMS and the records are now available for review.  Thus, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2015 VA examination, if available.  The examiner must offer an addendum opinion.  The examiner must consider the pertinent information in the record in its entirety, including the Veteran's statements regarding the onset of his hearing loss and tinnitus, and continuity of symptoms since that time.  

(a) The examiner is asked to opine as to whether it is least as likely as not (i.e., 50 percent probability or greater), that any bilateral hearing loss identified was incurred or aggravated during service.

In providing an opinion, the examiner should comment on the clinical significance of the Veteran's November 1968 RAD examination wherein his left ear audiological results showed 10 decibels at the 3000 Hz and 20 decibels at the 4000 Hz.  

(b) The examiner is asked to opine as to whether it is least as likely as not (i.e., 50 percent probability or greater), that the Veteran has tinnitus as a result of service.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

2.  After any additional development deemed necessary based on the information received as a result of the above development has been complete, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


